MEMORANDUM **
Cenobio Humberto Herrera, Sr., appeals pro se from the district court’s order declaring him a vexatious litigant and imposing a pre-filing restriction against him. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, see Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056 (9th Cir.2007) (per curiam), and we affirm.
The district court did not abuse its discretion by declaring Herrera a vexatious litigant and imposing a pre-filing restriction against him. The court gave Herrera notice and an opportunity to be heard, developed an adequate record for review, made findings regarding Herrera’s frivolous litigation history, and tailored the restriction narrowly. See id. at 1057-58 (discussing the four factors a district court must consider before imposing a pre-filing restriction on a vexatious litigant).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.